

117 S1515 IS: Remote, Emergency, Medical, Online Training, Telehealth, and EMT Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1515IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Heinrich (for himself, Mr. Cornyn, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide a pay incentive for border patrol agents to complete emergency medical technician and paramedic training, and for other purposes.1.Short titlesThis Act may be cited as the Remote, Emergency, Medical, Online Training, Telehealth, and EMT Act or the REMOTE Act. 2.Medical training for U.S. Border Patrol agents(a)In generalSection 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—(1)in subsection (l)—(A)by striking The Commissioner and inserting the following:(1)Continuing educationThe Commissioner; and(B)by adding at the end the following:(2)Medical training for U.S. border patrol agents(A)In general(i)AvailabilityBeginning not later than 6 months after the date of the enactment of the REMOTE Act, the Commissioner shall make available, in each U.S. Border Patrol sector, at no cost to U.S. Border Patrol agents selected for such training, emergency medical technician (referred to in this paragraph as EMT) and paramedic training, including pediatric medical training, which shall utilize nationally recognized pediatric training curricula that includes emergency pediatric care.(ii)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for any EMT or paramedic training provided to such agent under clause (i) in order to achieve or maintain an EMT or paramedic certification.(iii)Obligated overtimeA U.S. Border Patrol agent shall not accrue any debt of obligated overtime hours that the agent may have incurred, pursuant to section 5550(b) of title 5, United States Code, in order to achieve or maintain a paramedic certification.(iv)Lodging and per diemLodging and per diem shall be made available to U.S. Border Patrol agents attending training described in clause (i) if such training is not available at a location within commuting distance of the agent’s residence or worksite.(v)Service commitmentAny U.S. Border Patrol agent who completes a certification preparation program pursuant to clause (i) shall—(I)complete 1 year of service as a U.S. Border Patrol agent following the completion of EMT training;(II)complete 3 years of service as a U.S. Border Patrol agent following the completion of paramedic training; or(III)reimburse U.S. Customs and Border Protection in an amount equal to the product of—(aa)the cost of providing such training to such agent; multiplied by(bb)the percentage of the service required under subclauses (I) and (II) that the agent failed to complete.(B)Increase in rate of pay for border patrol medical certification(i)Emt certificationA U.S. Border Patrol agent who has completed EMT training pursuant to subparagraph (A)(i) and has a current, State-issued or State-recognized certification as an EMT shall receive, in addition to the pay to which the agent is otherwise entitled under this section, an amount equal to 5 percent of such pay.(ii)Paramedic certificationA U.S. Border Patrol agent who has completed paramedic training pursuant to subparagraph (A)(i) and has a current, State-issued or State-recognized certification as a paramedic shall receive, in addition to the pay to which the agent is otherwise entitled under this section (except for subparagraph (A)), an amount equal to 10 percent of such pay.(iii)Existing certificationsA U.S. Border Patrol agent who did not participate in the training made available pursuant to subparagraph (A)(i), but, as of the date of the enactment of the REMOTE Act, has a current State-issued or State-recognized EMT or paramedic certification, shall receive, in addition to the pay to which the agent is otherwise entitled under this section (excluding the application of clause (i) and (ii)), an amount equal to—(I)5 percent of such pay for an EMT certification; and(II)10 percent of such pay for a paramedic certification.(C)Availability of medically trained border patrol agentsNot later than 6 months after the date of the enactment of the REMOTE Act, the Commissioner of U.S. Customs and Border Protection shall—(i)ensure that—(I)U.S. Border Patrol agents with current EMT or paramedic certifications are stationed at each U.S. Border Patrol sector and remote station along the southern border to the greatest extent possible;(II)not fewer than 10 percent of all U.S. Border Patrol agents assigned to each U.S. Border Patrol sector have EMT certifications; and(III)not fewer than 1 percent of all U.S. Border Patrol agents assigned to each U.S. Border Patrol sector have paramedic certifications; and(ii)in determining the assigned posts of U.S. Border Patrol agents who have received training under subparagraph (A)(i), give priority to remote stations and forward operating bases.(D)Medical supplies(i)Minimum listThe Commissioner of U.S. Customs and Border Protection shall provide minimum medical supplies to each U.S. Border Patrol agent with an EMT or paramedic certification and to each U.S. Border Patrol sector, including all remote stations and forward operating bases, for use while on patrol, including—(I)supplies designed for children;(II)first aid kits; and(III)oral hydration, such as water.(ii)ConsultationIn developing the minimum list of medical supplies required under clause (i), the Commissioner shall consult national organizations with expertise in emergency medical care, including emergency medical care of children.(E)Motor vehiclesThe Commissioner of U.S. Customs and Border Protection shall make available appropriate motor vehicles to U.S. Border Patrol agents with current EMT or paramedic certifications to enable them to provide necessary emergency medical assistance.(F)GAO reportNot later than 3 years after the date of the enactment of the REMOTE Act, the Comptroller General of the United States shall—(i)review the progress of the U.S. Customs and Border Protection’s promotion in reaching the goal of up to 10 percent of all U.S. Border Patrol agents having EMT or paramedic certifications; and(ii)provide a recommendation to Congress as to whether—(I)the Commissioner of U.S. Customs and Border Protection has effectively and vigorously undertaken an agency-wide effort to encourage and promote the mandate for medical training for U.S. Border Patrol agents under this paragraph;(II)additional incentive modifications are needed to achieve or maintain the goal, including pay differentials; and(III)the 10 percent goal is properly scoped to materially contribute to the preservation of life and the effectiveness and efficiency of U.S. Border Patrol operations, including whether the number is too high or too low.; and(2)in subsection (r), by striking section, the terms and inserting the following: “section—(1)the term child means any individual who has not reached 18 years of age; and(2)the terms.(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out section 411(l)(2) of the Homeland Security Act of 2002, as added by subsection (a).3.Identifying and treating individuals experiencing medical distress(a)Online training(1)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall require all U.S. Border Patrol agents, including agents with EMT or paramedic certification, to complete an online training program that meets nationally recognized standards for the medical care of children to enable U.S. Border Patrol agents—(A)to identify common signs of medical distress in children; and(B)to ensure the timely transport of sick or injured children to an appropriate medical provider.(2)ContractIn developing or selecting an online training program under paragraph (1), the Commissioner may enter into a contract with a national professional medical association of pediatric medical providers.(b)Voice access to medical professionals(1)In generalThe Commissioner of U.S. Customs and Border Protection shall ensure that all remote U.S. Border Patrol stations, forward operating bases, and remote ports of entry along the southern border of the United States have 24-hour voice access to a medical command physician whose board certification includes the ability to perform this role or a mid-level health care provider with pediatric training for consultations regarding the medical needs of individuals, including children, taken into custody near the United States border.(2)Acceptable means of accessAccess under paragraph (1) may be accomplished through mobile phones, satellite mobile radios, or other means prescribed by the Commissioner. 